Citation Nr: 0504822	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for an apportionment of the veteran's Department of Veterans 
Affairs disability compensation benefits on behalf of his 
spouse - to include the issue of equitable relief.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 special apportionment decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted an apportionment 
of the veteran's VA disability compensation benefits to his 
spouse and three minor children, and effectuated the award as 
of October 1, 1998.  He appealed for an earlier effective 
date.

The Board notes that the veteran was notified in August 1998 
of an overpayment of compensation benefits in the amount of 
$4,865.57.  And as he did not request a waiver of the 
overpayment within 180 days of notice of the decision, this 
issue is not in appellate status.  38 U.S.C.A. § 5302(a) 
(West 2002): 38 C.F.R. § 1.963(b)(2) (2004).  He was also 
more recently notified in January 2003 of another overpayment 
of compensation benefits in the amount of $187.00.  After 
which he requested a waiver of the overpayment in February 
2003.  The Committee on Waivers and Compromises (COWC) of the 
RO denied his waiver request in a May 2003 decision.  And as 
a timely notice of disagreement (NOD) is not of record for 
this issue, this claim also is not in appellate status - 
despite his representative's mention of this claim in an 
October 2004 statement.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  See, too, Manlincon v. West, 
12 Vet. App. 238 (1999) (indicating the Board is only 
required to remand, and not refer, a claim to the RO when the 
veteran submitted a timely NOD but did not receive a 
statement of the case (SOC)).




FINDING OF FACT

In May 1999, the RO granted an apportionment of the veteran's 
VA disability compensation benefits to his spouse and three 
minor children, and effectuated the award as of October 1, 
1998.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
October 1, 1998, for the apportionment of the veteran's 
compensation benefits for his spouse and three minor 
children.  38 U.S.C.A. §§ 5307, 5313 (West 2002); 38 C.F.R. § 
3.665 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The facts of this case are not in dispute.  The veteran was 
receiving disability benefits at the 20-percent rate since 
August 1979.  On a VA declaration of marital status, received 
in June 1975, he had stated that he was married to R.M.B. 
on July 8, 1974, and he indicated they had a son, E.G.B., 
born on November 19, 1971.  

On a VA and Bureau of Prisons computer match sheet, dated 
April 20, 1998, it was noted the veteran had been 
incarcerated since July 1, 1993, for a felony conviction.

In a substantive appeal (VA Form 9) for another issue, 
received on September 1, 1998, the veteran requested an 
apportionment of his compensation benefits for his spouse and 
three minor children.  And on a declaration of marital status 
of dependents, received on November 25, 1998, he stated that 
he had been in a common law marriage with J.L.Q. since 1986, 
and that they had three minor children, A.N.Q., R.R.O., Jr., 
S.L.Q.  

In a written statement, received in April 1999, J.L.Q. 
requested an apportionment of the veteran's service-connected 
disability benefits for herself and the couple's three minor 
children.  A special apportionment decision, dated in May 
1999, granted an apportionment at the 10-percent rate 
effective October 1, 1998.  The RO sent the veteran a letter 
informing him of this decision in June 1999.  However, the 
letter was returned as undeliverable.  But the RO 
successfully notified him of this decision in another letter 
subsequently sent in June 2000.  He filed a timely appeal, 
requesting an earlier effective date of July 1, 1993, the 
date he was first incarcerated, for the apportionment to his 
spouse and their three minor children.

The veteran understands that an incarcerated veteran only 
receives compensation benefits at the 10-percent rate while 
incarcerated for a felony.  He does not request an additional 
amount for himself.  He believes, however, that his wife 
J.L.Q. and their three minor children should have received 
the 10-percent apportionment, effective July 1, 1993, because 
he informed the court in which he was convicted of the felony 
of his entitlement to service-connected disability at the 20-
percent rate, and that he had a wife and three minor 
children.

Governing Laws, Regulations and Legal Analysis

The law provides that generally, all or any part of the VA 
disability compensation payable on account of any veteran 
may, if he is not living with his spouse, be apportioned to 
the spouse as may be prescribed by the Secretary of VA.  
38 U.S.C.A. § 5307 (West 2002).  All or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to his spouse on the basis of individual need.  
In determining individual need consideration shall be given 
to such factors as the apportionee claimant's income and 
living expenses, the amount of compensation available to be 
apportioned, the needs and living expenses of other 
apportionee claimants as well as any special needs, if any, 
of all apportionee claimants.  38 C.F.R. § 3.665(e)(1) 
(2004); see also 38 U.S.C.A. § 5313 (2002).



"In addition, VA will also notify the person's dependents of 
their right to an apportionment if the VA is aware of their 
existence and can obtain their addresses."  38 C.F.R. § 
3.665(a).  "An apportionment under this section shall be 
effective the date of reduction of payments made to the 
incarcerated person, . . . if an informal claim is received 
within 1 year after notice to the incarcerated person as 
required by paragraph (a) of this section . . .; otherwise, 
payments may not be made for any period prior to the date of 
receipt of new informal claim."  38 C.F.R. § 3.665(f).  
(Emphasis added.)

Although arising from a veteran's benefits, an apportionment 
is an entity legally separate from those benefits.  Thus, 
when veterans' dependents file on their own behalf for an 
apportionment, they seek to exercise their right to an 
apportionment.   Belton v. Principi, 17 Vet. App. 209, 211 
(2003); see 38 U.S.C. § 5307; Redding v. West, 13 Vet. App. 
512, 514-15 (2000); Hall v. Brown, 5 Vet. App. 294, 294-95 
(1993).

The law requires that an appellant who files an appeal is 
required to have standing.  For an appellant to have 
standing, that individual must demonstrate that he or she has 
been injured and has a "personal stake in the outcome of the 
controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 
663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 
209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 
(2000)

In this case, the veteran has a legally significant 
connection to the apportioned benefits, as the apportioned 
benefits in question would benefit his three minor children.  
The Board also notes that his spouse has not filed, on her 
own or their three children's behalf, a timely application 
exercising their own right to an earlier effective date for 
the apportionment.  Therefore, the veteran has standing to 
bring this appeal, and the Board will decide the case on the 
merits.  



The veteran's spouse and three minor children are not 
entitled to an effective date earlier than October 1, 1998, 
as this was when VA was first made aware of their existence 
in September 1998.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 
3.31 (the actual payment of benefits begins on the first day 
of the calendar month following the month in which the award 
became effective).

The Board is mindful of the veteran's contention that he 
notified the court that convicted him of the felony for which 
he was incarcerated in July 1993 of his marital situation.  
However, such notification does not constitute notice to the 
VA.  The first time the VA became aware of his common law 
wife and three minor children was, as mentioned, in September 
1998.  So by regulation, the effective date of the special 
apportionment award could be no earlier than October 1, 1988, 
i.e., the first day of the month following the month in which 
the VA was notified of the existence of his spouse and three 
minor children.  There is simply no legal basis to conclude 
otherwise; and, accordingly, the appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (discussing the concept of failure to state a claim 
upon which relief can be granted - analogous to 
Rule 12(b)(6) of the Federal Rules of Civil Procedure).


Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



Here, though, the factual matters in the current case are not 
in controversy.  VA discovered, in April 1998, that the 
veteran was incarcerated on July 1, 1993, for the conviction 
of a felony offense.  This fact was confirmed directly with 
the institution in which he is currently serving his 
sentence.  He first informed the VA of his spouse and three 
minor children in September 1998.  He does not dispute these 
facts and his current contentions are purely a matter of 
legal interpretation of the applicable statute and 
regulations governing the apportionment of compensation for 
incarcerated veterans.  As there is no information or 
evidence needed to substantiate the current claim, and only 
legal issues are involved, VA has no further obligations 
under 38 U.S.C.A. § 5103(a), 5103A, 5107(a) or 38 C.F.R. § 
3.159(b)(1), (c) in this matter.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VA's duty to assist under the VCAA 
is not applicable to a matter of statutory interpretation.)

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(2004) (the "harmless error doctrine" is applicable when 
evaluating VA's compliance with the VCAA.)  In this case, 
there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided above, so the Board finds that any such 
failure is merely harmless.  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

The claim for an effective date earlier than October 1, 1998, 
for the apportionment of the veteran's VA compensation 
benefits for his spouse and three minor children is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


